Citation Nr: 0012138	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  98-01 553A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York




THE ISSUE

Entitlement to a rating in excess of 20 percent for varicose 
veins of the right leg.




REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs




ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 
INTRODUCTION

The veteran had active service from July 1962 to August 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision of the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for varicose 
veins of the right leg, and assigned a 10 percent rating, 
effective from October 7, 1996.  By rating action in February 
1999 the RO granted a 20 percent rating for the service-
connected varicose veins of the right leg, effective from 
October 7, 1996.  The veteran continued his appeal.  In 
October 1999 the Board remanded this matter to the RO for 
further evidentiary development.  

The Board also notes that in Fenderson v. West, 12 Vet. App. 
119 (1999), the Court addressed the issue of "staged" 
ratings and distinguished between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection -- which describes the present claim  -- and a 
claim for an increased rating of a service connected 
disability.  Accordingly, that issue for appellate 
consideration is reflected on the first page of this decision 
in accordance with Fenderson.  Further, service connection 
and a 30 percent rating are also in effect for residuals of a 
right thigh scar, Muscle Group XIV.  The veteran was provided 
with a supplemental statement of the case on this issue, but 
he did not respond.  Accordingly, the only issue before the 
Board is the proper evaluation of the varicose veins.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's varicose veins of the right leg are 
manifested by moderate superficial varicosities located in 
the right thigh and below the knee, with varicosities of the 
major saphenous vein, measuring less than 2 cm. in diameter, 
and complaints of pain and mild edema with increased 
activity.


CONCLUSION OF LAW

The criteria, both old and new, for a rating in excess of 20 
percent for the veteran's varicose veins of the right leg 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.16, 4.126, 4.104, 
Diagnostic Code 7120 (1998 and 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On VA general medical examination in January 1997, the 
veteran reported an onset, two years prior, of varicose veins 
in the right leg, which had increased in size.  He reported 
some discomfort in the leg and a slight limp in very cold 
weather.  Examination showed prominent varicosities of the 
medial aspect of the leg which started at approximately 5 to 
10 centimeters above the knee medially and extended below the 
level of the knee for approximately 20 centimeters.  

In a statement dated in February 1997 by a VA physician, it 
was noted that the veteran reported that he injured his right 
thigh while in service, when he was riding a tractor which 
exploded.  He reported that varicose veins developed some 
years later, and that he wore a stocking to above the knee.  
It was also noted that the right leg did swell from time to 
time.  Examination showed varicose veins, approximately 30 
centimeters long, which coursed from the lower inner aspect 
of the right thigh, on the inner aspect of the right knee, 
onto the calf.  No ulcers were noted, and there were no 
changes in the skin associated with the varicose veins.  The 
pulses in the feet were of good quality.  There were no signs 
of phlebitis or secondary ulcer formation, or stasis 
dermatitis.  The VA physician's conclusion was that the 
varicose veins of the right lower extremity were most likely 
related to the trauma the veteran sustained in 1962.  It was 
also noted that there were no ill effects noted for these 
varicosities. 

On VA examination in November 1998 it was noted that the 
veteran had extensive rope-like varicosities in the medial 
aspect of the right knee and the anterior aspect of the shin.  
The right ankle and foot had numerous tiny blue varicosities.  
The skin around the ankle was found to be very dry, and there 
were noticeable pigmented areas above the ankle.  He had no 
complaints of ulceration or breakdown on the front right leg, 
and there was no edema noted.  He claimed he usually wore 
elastic stockings to control edema.  He elevated his leg as 
frequently as possible, and after prolonged standing or 
walking, he complained of aching, cramping, and fatigue.  He 
reported that he had trouble sleeping at times, due to 
cramping in the calf.  Pulses were present and equal in both 
lower extremities, and the feet and legs were warm to touch.  

In October 1999 this matter came before the Board and was 
remanded to the RO for further development.

On VA examination in November 1999, the veteran reported that 
over time he has had an increase in his baseline low grade 
constant discomfort in his right thigh, and that pain was of 
a dull and achy quality which increased in cold or damp 
weather.  There also was associated numbness with the antral 
medial aspect of the right thigh.  He reported experiencing 
tingling paresthesia type pain in the pre-tibial aspect of 
his right leg, and on the dorsum of the right foot, which 
also seemed to increase in cold and damp weather.  He 
reported having some mild edema in the right lower extremity 
with increased activity and prolonged standing.  He claimed 
he was given an above the knee elastic stocking approximately 
two years ago, but he claimed that the band on his thigh 
actually made the thigh pain more uncomfortable, so he 
stopped using it.  He claimed he was promised below the knee 
stockings, but never received them.  He noticed that with 
prolonged or increased activity, the pain in his right leg 
worsened.  He did get some relief from the discomfort with 
rest and elevation of the legs.  He reported that he never 
had a clot in his leg.  He claimed that if he was on his feet 
more often, he experienced prominence of the spider veins 
around his right ankle.  Examination showed that his right 
lower extremity was slightly cooler than the left, and that 
skin was dry.  There was no peripheral edema appreciated, and 
there was no pigmentary change or hemosiderin deposition 
appreciated.  There was no clubbing or cyanosis.  There were 
large varicosities appreciated, extending above the knee on 
the right, from the medial aspect of the thigh down along to 
the mid portion of the calf on the right, and these varicose 
veins measured anywhere from 1 to 2 centimeters in diameter.  
There were also numerous spider veins noted along the medial 
aspect of the right ankle.  There was no evidence of eczema 
or ulcerations.  

On VA examination in 1999, the diagnosis was right lower 
extremity varicose veins, status post trauma to the right 
thigh.  The VA examiner noted that it seemed clear that the 
veteran's varicose veins were a result of significant trauma 
to the right thigh.  It was also noted that the veteran 
demonstrated intermittent edema of the right lower extremity 
which improved with elevation.  The dull, achy, chronic 
baseline pain in his thigh seemed to be worse with prolonged 
activity or cold and damp weather.  It was noted that he had 
not been given proper compression stockings, and he was to be 
sent to prosthetics to be measured for knee stockings.  There 
was some relief of symptoms with elevation of the leg, as 
well as with occasional Tylenol.  The VA examiner noted that 
the veteran had moderately severe unilateral varicosities 
ranging in size from 1 to 2 centimeters in diameter and 
extending above the knee.  The VA examiner also noted that he 
had intermittent edema of the extremity or aching and fatigue 
in the leg after prolonged standing or walking with symptoms 
relieved by elevation of the extremity or possibly by 
compression stockings.  

Received by the RO in February 2000 were VA outpatient 
treatment records which showed that in December 1996 the 
veteran was seen for varicose veins in the right leg.  He 
reported having no pain, unless it was cold.  Examination 
showed that he had varicosities starting in the right mid 
thigh that were non-tender.  There was no edema.  In January 
1997 he complained of varicosities below the medial right 
thigh, and intermittent right leg swelling.  Examination 
showed that the right leg was not swollen, and he had 
moderate varicosities.  In April 1997 he was seen for 
superficial varicose veins of the medial thigh, and it was 
noted that there was no edema or ulceration.  It appears that 
the Trendelenburg's test was negative.  In April 1998 he 
complained of mild pain mostly during walking, and denied any 
other complaints.  Physical examination showed right leg 
varicosities to the major saphenous vein.  

Analysis

The veteran's claim for a rating in excess of 20 percent for 
his service-connected varicose veins of the right leg is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the Board finds that the veteran has presented a claim 
which is plausible.  The Board is also satisfied that all 
relevant evidence has been properly developed and that no 
further assistance is required to comply with the duty to 
assist under 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2.  

38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and enable VA to make a more precise evaluation of the level 
of the disability and of any changes in the condition.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath, 
supra.  As indicated above, the Court recently noted a 
distinction between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service-
connected condition.  The Court held that the rule, 
pertaining to claims for an increased rating, from Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994) ("Where entitlement to 
compensation has already been established and an increase in 
disability rating is at issue, the present level of 
disability is of primary importance.") is not applicable to 
the assignment of an initial rating for a disability, 
following an initial award of service connection.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found--a practice known as "staged ratings".  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

During the course of the veteran's appeal, the regulations 
pertaining to the cardiovascular system were revised.  The 
veteran's varicose veins of the right leg were initially 
evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7120 
(effective prior to January 12, 1998).  Under this code, a 20 
percent rating is warranted for moderately severe varicose 
veins involving superficial veins above and below the knee, 
with varicosities of the long saphenous, ranging in size from 
1 to 2 cm. in diameter, with symptoms of pain or cramping on 
exertion; and no involvement of the deep circulation 
(unilateral).  A 40 percent rating is warranted for severe 
varicose veins involving superficial veins above and below 
the knee, with involvement of the long saphenous, ranging 
over 2 cm. in diameter, marked distortion and sacculation, 
with edema and episodes of ulceration; and no involvement of 
the deep circulation (unilateral).  A 50 percent rating is 
warranted for pronounced varicose veins with the findings of 
the severe condition with secondary involvement of the deep 
circulation, as demonstrated by Trendelenburg's and Perthe's 
tests, with ulceration and pigmentation.  

On January 12, 1998, the rating criteria for varicose veins 
were revised and are still found in 38 C.F.R. § 4.104, 
Diagnostic Code 7120.  Under the revised code, a 20 percent 
rating is warranted for varicose veins where there is 
persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent rating is warranted for varicose veins 
where there is persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration.  A 60 
percent rating is warranted for varicose veins where there is 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  A 100 
percent rating is warranted for varicose veins with the 
following findings attributed to the effects of varicose 
veins: massive board-like edema with constant pain at rest.  
It is noted that these evaluations are for involvement of a 
single extremity.

As the veteran's claim for an increased rating for varicose 
veins of the right leg was pending when the regulations 
pertaining to cardiovascular disabilities were revised, he is 
entitled to the version of the law most favorable to him.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990).  

Considering all the evidence and the old rating criteria of 
Diagnostic Code 7120, the Board finds that no more than a 20 
percent rating is warranted.  On VA examination in 1997, the 
veteran reported having some discomfort in the leg in cold 
weather, and examination showed prominent varicosities of the 
medial aspect of the leg which started above and extended 
below the knee.  In January 1997 he complained of 
varicosities below the medial right thigh, and intermittent 
right leg swelling, and examination showed that the right leg 
was not swollen and he had moderate varicosities.  In 
February 1997 examination by a VA physician showed varicose 
veins which coursed from the lower inner aspect of the right 
thigh, on the inner 

aspect of the right knee, onto the calf.  No ulcers were 
noted, and there were no changes in the skin associated with 
the varicose veins, and no signs of phlebitis or stasis 
dermatitis.  In April 1998 he complained of mild pain mostly 
during walking, and physical examination showed right leg 
varicosities to the major saphenous vein.  On VA examination 
in 1998 he had extensive rope-like varicosities in the medial 
aspect of the right knee and the anterior aspect of the shin, 
and the right ankle and foot had numerous tiny blue 
varicosities.  There were noticeable pigmented areas above 
the ankle.  He had no complaints of ulceration or breakdown 
on the front right leg, and no edema was noted.  On VA 
examination in 1999, he reported having some mild edema in 
the right lower extremity with increased activity and 
prolonged standing.  Examination showed no peripheral edema, 
and there was no pigmentary change or hemosiderin deposition.  
There were large varicosities, measuring from 1 to 2 
centimeters in diameter, extending above the right knee, down 
to the mid portion of the calf.  There was no eczema or 
ulcerations.  Thus, while the medical evidence shows that the 
veteran meets all the criteria for a 20 percent rating, 
severe varicose veins, ranging over 2 cm. in diameter, marked 
distortion, sacculation, edema, and episodes of ulceration, 
as required for a 40 percent rating under the old criteria, 
have not been shown by the evidence of record.  

Further, in considering the new rating criteria of Diagnostic 
Code 7120, the Board notes that evidence does not show that a 
rating in excess of 20 percent is warranted.  The medical 
evidence does not reflect that the veteran has persistent 
edema, stasis pigmentation, eczema, or intermittent 
ulceration, for a 40 percent rating under the new criteria.  
Thus, under either the old or new rating criteria, the 
disability picture more nearly approximates the criteria for 
a 20 percent rating rather than a 40 percent rating, and the 
assignment of the lower rating of 20 percent is in order.  38 
C.F.R. § 4.7.  In this case, the preponderance of the 
evidence is against a rating in excess of 20 percent for 
varicose veins of the right leg.  Thus, the benefit-of-the-

doubt rule does not apply, and the claim for an increased 
rating must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 20 percent for varicose 
veins of the right leg is denied.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 

